                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT



 CYNTHIA LEWIS,

                 Plaintiff,
  v.

 GUARDIAN LOAN COMPANY, WELLS
 FARGO BANK, N.A., WELLS FARGO                                         Civil Action No.
 HOME MORTGAGE, INC., INDYMAC                                       3:19-CV-00704 (CSH)
 BANK FSB, BANK OF AMERICA, N.A.,
 LASALLE NATIONAL BANK AS
 TRUSTEE FOR WELLS FARGO HOME                                         AUGUST 20, 2019
 EQUITY TRUST 2004-1, U.S. BANK
 NATIONAL ASSOCIATION, AS TRUSTEE
 SUCCESSOR IN INTEREST TO BANA AS
 TRUSTEE FOR WELLS FARGO HOME
 EQUITY TRUST MORTGAGE PASS
 THROUGH CERTIFICATES, SERIES 2004-
 1,

                 Defendants.

                                      ORDER OF DISMISSAL

HAIGHT, Senior District Judge:

        Pending before the Court is Plaintiff's "Motion for Emergency Preliminary Injunction" [Doc.

21]. However, the Court is barred from considering such a motion because it lacks subject matter

jurisdiction over this matter. In general, "[a] party seeking a preliminary injunction must ordinarily

establish (1) 'irreparable harm'; (2) 'either (a) a likelihood of success on the merits, or (b) sufficiently

serious questions going to the merits of its claims to make them fair ground for litigation, plus a

balance of the hardships tipping decidedly in favor of the moving party'; and (3) 'that a preliminary

injunction is in the public interest.'" New York ex rel. Schneiderman v. Actavis PLC, 787 F.3d 638,


                                                     1
650 (2d Cir. 2015) (quoting Oneida Nation of New York v. Cuomo, 645 F.3d 154, 164 (2d Cir.

2011)). However, upon examination of the Complaint, the Court is unable to assume jurisdiction

to consider this motion because the Rooker-Feldman doctrine bars her claims as a matter of law. See,

e.g., Gentner v. Shulman, 55 F.3d 87, 90 (2d Cir. 1995) (vacating district court's order denying

preliminary injunction and remanding case with instructions to dismiss because "district court should

have refused to assume jurisdiction under either the Rooker-Feldman doctrine or the Younger

abstention doctrine").

        A challenge under the Rooker-Feldman doctrine is a challenge for lack of subject matter

jurisdiction, Gentner, 55 F.3d at 89, so may be raised at any time by either party or sua sponte by the

court, Transatlantic Marine Claims Agency, Inc. v. Ace Shipping Corp., 109 F.3d 105, 107-08 (2d

Cir.1997). "Under the Rooker-Feldman doctrine, federal district courts lack jurisdiction over cases

that essentially amount to appeals of state court judgments." Vossbrinck v. Accredited Home

Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014). Specifically, the Rooker-Feldman doctrine "directs

federal courts to abstain from considering claims when . . . (1) the plaintiff lost in state court, (2) the

plaintiff complains of injuries caused by the state court judgment, (3) the plaintiff invites district

court review [and rejection] of that judgment, and (4) the state court judgment was entered before

the plaintiff's federal suit commenced." McKithen v. Brown, 626 F.3d 143, 154 (2d Cir. 2010)

(citing Hoblock v. Albany Cty. Bd. of Elections, 422 F.3d 77, 85 (2d Cir. 2005)).

        In the present case, as argued by Defendant Bank of America in its motion to dismiss [Doc.

8], Plaintiff's allegations are inextricably intertwined with the prior state court judgment of strict

foreclosure, such that her federal claim would succeed only if the state court wrongly decided the




                                                    2
issues.1 See Wells Fargo Bank v. Lewis, No. FBT-CV07-5006088-S (Conn. Super. Ct. 2006). Here,

all four of the Rooker-Feldman factors are present. First, Plaintiff lost in the foreclosure action in

the Connecticut Superior Court and strict foreclosure was entered against her. Second, Plaintiff

alleges she has been injured by the Connecticut court's adjudication in the foreclosure action because

each claim in her present Complaint relates to allegations that challenge the mortgage on 1020 Old

Town Road, Trumbull, Connecticut, the assignments of that mortgage, and the securitization of the

loan of $205,000 granted to Plaintiff and secured by the mortgage.2 Third, the judgment of strict

foreclosure entered in state court on April 3, 2018, predates this action. Fourth, allowing Plaintiff

to proceed with this action would require the Court to re-adjudicate issues already litigated and

resolved in Connecticut Superior Court (e.g., the note and mortgage are valid and enforceable, the

Plaintiff defaulted, and the Bank has standing to foreclose and is entitled to judgment of strict

foreclosure).

       Plaintiff's response to refute application of the Rooker-Feldman doctrine is the conclusory



       1
         Public records reflect that a judgment of strict foreclosure was entered in Wells Fargo
Bank v. Lewis, No. FBT-CV07-5006088-S, on April 3, 2018, by Judge Hartmere and then modified
and re-entered on May 14, 2019, by Judge Bruno. Plaintiff commenced the present action
immediately thereafter on May 14, 2019.

        Plaintiff had previously filed a notice of removal to federal district court on March 8, 2019.
However, District Judge Shea remanded to state court on March 13, 2019, having found that
Plaintiff had improperly attempted to remove the foreclosure action to federal court because there
was no federal subject matter jurisdiction. Case No. 3:19-CV-341 (MPS), Doc. 13 ("[A] case may
not be removed to federal court on the basis of a federal defense, including the defense of
pre-emption, even if the defense is anticipated in the plaintiff's complaint, and even if both parties
concede that the federal defense is the only question truly at issue.") (quoting Caterpillar Inc. v.
Williams, 482 U.S. 386, 392 (1987)).
       2
         In addition, Plaintiff pleads numerous injuries related to the outcome of the state action,
including, inter alia, "actual damages" and "emotional distress." Doc. 1 (Complaint), at 45.

                                                  3
allegation that the final judgment in the foreclosure proceeding was "procured by extrinsic fraud

upon the Court." Doc. 12, ¶ 3.       She also asserts that Defendant Bank of America's counsel's

"attempts to invoke . . [this] affirmative defense . . . for claim preclusion purposes [are] scandalous."

Id., ¶ 4. Lastly, she deems the state court judgment to be "extraneous and inconsequential to this

case." Id.3 None of these statements, however, provides grounds to escape application of the Rooker-

Feldman doctrine. The Second Circuit has held that "[w]here a party asks the federal court to grant

him title to his property because the foreclosure judgment was obtained fraudulently, Rooker-

Feldman bars [that party's] claim." Vossbrinck, 773 F.3d at 427. See also Gonzalez v. Ocwen Home

Loan Servicing, 74 F. Supp. 3d 504, 513 (D. Conn. 2015) ("Even where a plaintiff alleges that a state

court judgment was procured by fraud, Rooker-Feldman will divest the federal court of

jurisdiction.") (collecting cases)), aff'd sub nom. Gonzalez v. Deutsche Bank Nat. Tr. Co., 632 F.

App'x 32 (2d Cir. 2016).


        3
           In any event, it is well settled that a plaintiff may not rely on a legal theory not raised in
state court to escape the Rooker-Feldman bar. See, e.g., Pharr v. Evergreen Garden, Inc., 123 F.
App'x 420, 423 n.2 (2d Cir. 2005). "[T]he applicability of the Rooker-Feldman doctrine turns not
on the similarity between a party's state-court and federal-court claims . . . but rather on the causal
relationship between the state-court judgment and the injury of which the party complains in federal
court." McKithen v. Brown, 481 F.3d 89, 97-98 (2d Cir. 2007), cert. denied, 552 U.S. 1179 (2008).

        Plaintiff has brought this action in district court by asserting claims such as violation of the
Federal Racketeer Influenced and Corrupt Organizations Act ("RICO), 18 U.S.C. § 1962, et seq.;
Connecticut's RICO Act, Conn. Gen. Stat. § 53-395, et seq.; Connecticut's Unfair Trade Practices
Act ("CUTPA"), Conn. Gen. Stat. § 42-110, et seq.; the Federal Fair Debt Collection Practices Act
("FDCPA"), 15 U.S.C. § 1692k, et seq.; and the Fair Credit Reporting Act ("FCRA), 15 U.S.C.
§ 1681a, et seq. She also brings state law claims for fraudulent concealment and unjust enrichment.
However, it is well settled that a federal plaintiff may not escape application of the Rooker-Feldman
bar by relying on legal theories not raised in state court. Pharr, 123 F.App'x at 423 n.2. Each claim
is a collateral attack upon the state judgment of strict foreclosure in that each claim is "integrally
connected with matters decided" in state court and "implicates the essence of the issue adjudicated
by the state court." Harris v. New York State Dep't of Health, 202 F. Supp. 2d 143, 166-67 (S.D.N.Y.
2002). See also n.5, infra, regarding claim preclusion.

                                                   4
        Furthermore, "[i]n the particular context of state court judgments of foreclosure, 'Courts in

this Circuit have consistently held that any attack on a judgment of foreclosure is clearly barred by

the Rooker-Feldman doctrine.'" Gonzalez, 74 F. Supp. 3d at 514 (quoting Gunn v. Ambac Assur.

Corp., No. 11 Civ. 5497(PAC)(JLC), 2012 WL 2401649, at *12 (S.D.N.Y. June 26, 2012)

(collecting cases)).

        Upon review of the record in this case, the Rooker-Feldman doctrine bars Plaintiff's action

in this Court. Accordingly, this Court lacks subject matter jurisdiction to resolve Plaintiff's requests

for relief, including her "Emergency Motion" [Doc. 21].4 The Court must dismiss Plaintiff's action

in total. See Fed.R.Civ.P. 12(h)(3)("If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action."). See also Gentner, 55 F.3d 88 (remanding case for

dismissal due to Rooker-Feldman bar).

        Alternatively, to the extent Plaintiff's complaint can be liberally construed to allege injury

stemming from the same transaction but not directly caused by the foreclosure judgment – i.e., so

that her claims are not all barred by Rooker–Feldman – these claims would still be subject to

dismissal on the ground of claim preclusion. See Gonzalez, 632 F. App'x at 34. See also Marcel

Fashions Grp., Inc. v. Lucky Brand Dungarees, Inc., 779 F.3d 102, 107-08 (2d Cir. 2015) ("Under

claim preclusion, a final judgment forecloses successive litigation of the very same claim, whether

or not relitigation of the claim raises the same issues as the earlier suit. The doctrine precludes not

only litigation of claims raised and adjudicated in a prior litigation between the parties (and their

privies), but also of claims that might have been raised in the prior litigation but were not.")


        4
          The Court takes judicial notice that Plaintiff filed a parallel "Motion For Stay" with respect
to foreclosure in the state court action on the same date she filed her "Emergency Motion" with this
Court, August 19, 2019. See Wells Fargo, No. FBT-CV07-5006088-S, at Doc. 241.

                                                   5
(emphasis in original; citations and internal quotation marks omitted); O'Connor v. Pierson, 568

F.3d 64, 69 (2d Cir. 2009) (stating that, under Connecticut law, "[c]laim preclusion prevents the

pursuit of any claims relating to the cause of action which were actually made or might have been

made") (internal quotation marks omitted)). Plaintiff had a full and fair opportunity to litigate her

claims in Wells Fargo Bank v. Lewis, No. FBT-CV07-5006088-S (Conn. Super. Ct. 2006).

Therefore, to the extent the claims are not barred by Rooker-Feldman, they must nevertheless be

dismissed as precluded.5

        Plaintiff's Complaint is DISMISSED. The Clerk is directed to terminate all pending motions

and close the file.

        Signed: New Haven, Connecticut
                August 20, 2019

                                                      /s/Charles S. Haight, Jr.
                                                      CHARLES S. HAIGHT, JR.
                                                      Senior United States District Judge




        5
          The Court notes that Plaintiff has requested to amend her Complaint but only to add two
claims which also collaterally attack the foreclosure of her mortgage. See Doc. 13, at 2 (seeking
to add "the material alteration of Plaintiff's Note into a Stock-like Bond governed under Article 8 of
the Uniform Commercial Code, and the failure to provide any substantive value in exchange for the
Promissory Note in violation of U.C.C. § 9-203 and the Unfair Trade Practices Act (UTPA)"). Such
amendment would thus be futile, Foman v. Davis, 371 U.S. 178, 182 (1962), providing the Court
with no basis for subject matter jurisdiction under Rooker-Feldman. Moreover, these claims would,
in any event, be precluded as claims that might have been raised in her state court action but were
not, Marcel Fashions, 779 F.3d at 107.

                                                  6
